ACCEPTED
                                                                                        04-15-00318-CV
                                                                            FOURTH COURT OF APPEALS
                                                                                 SAN ANTONIO, TEXAS
                                                                                   8/21/2015 2:08:18 PM
                                                                                         KEITH HOTTLE
                                                                                                 CLERK


                          No. 04-15-00318-CV
    _________________________________________________________________
                                                             FILED IN
                                                       4th COURT OF APPEALS
                          I        C
                        N THE OURT OF PPEALS   A        SAN ANTONIO, TEXAS

                  FOR THE OURTH ISTRICT OF EXAS 8/21/2015 2:08:18 PM
                              F          D              T
                                                         KEITH E. HOTTLE
    _________________________________________________________________
                                                              Clerk

               GEMINI INSURANCE COMPANY AND BERKLEY OIL AND
                        GAS SPECIALTY SERVICES, LLC,
                                                    APPELLANTS

                                         V.

                        DRILLING RISK MANAGEMENT, INC.,
                                                    APPELLEE
   ____________________________________________________________________

                  On Appeal from the 216th Judicial District Court
                              Kendall County, Texas
                         Trial Court Cause No. 12-066
                      Honorable Bill Palmer, Judge Presiding
   ____________________________________________________________________

       UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE
                    APPELLANTS’ BRIEF
   ____________________________________________________________________

TO THE HONORABLE FOURTH COURT OF APPEALS:

      Appellants, Gemini Insurance Company and Berkley Oil and Gas Specialty

Services, LLC, respectfully requests a 30-day extension of the deadline to file their

brief as appellants under Texas Rules of Appellate Procedure 10.5(b) and 38.6(d),

and would respectfully show this Court as follows:
1.    The filing deadline for appellants’ brief is presently August 26, 2015.

2.    Appellants request a 30-day extension of the deadline to file their opening
      brief, which would make the brief due Friday, September 25, 2015.

3.    This is Appellants’ first request for an extension of time to file their opening
      brief.

4.    Appellants’ counsel needs additional time to file their opening brief in this
      matter because they have been working to comply with concurrent deadlines
      and briefing requirements in other matters, including:

          Richard Cuevas, et al. v. Critical Path Resources, Inc., et al.; Cause
           No. 2012-21574; in the 129th Judicial District Court, Harris County,
           Texas. Trial preparation and representation of sole defendant against
           wrongful death and severe burn injury claims arising from oil refinery
           explosion. Pretrial hearings began July 9, 2015 and a jury verdict was
           returned on August 6, 2015.

          Robert W. Pate, et al. v. The Bishop’s Lodge, et al.; Cause No. 1:13-
           cv-00618-TH; in the United States District Court for the Eastern
           District of Texas, Beaumont Division. Preparation and filing of
           briefing and exhibits in support of motion to dismiss defendant for
           lack of personal jurisdiction, filed August 11, 2015.

          Noble Energy, Inc. v. ConocoPhillips Co., Cause No. 15-0502; in the
           Supreme Court of Texas. Preparation of Petition for Review, filed
           August 19, 2015.

5.    As indicated in the attached certificate of conference, counsel for Appellee,
      Drilling Risk Management, Inc., does not oppose the relief sought in this
      motion.

     WHEREFORE, Appellants Gemini Insurance Company and Berkley Oil and

Gas Specialty Services, LLC respectfully request that the Court grant this motion

and extend the deadline for their opening brief to Friday, September 25, 2015.



                                          2
                                 CONCLUSION

      Appellants Gemini Insurance Company and Berkley Oil and Gas Specialty

Services, LLC respectfully request that the Court grant this motion and extend the

deadline for them to file their opening brief to September 25, 2015.

                                             Respectfully submitted,

                                             /s/ R. Russell Hollenbeck
                                             R. Russell Hollenbeck
                                             State Bar No. 00790901
                                             Thomas C. Wright
                                             State Bar No. 22059400
                                             Natasha N. Taylor
                                             State Bar No. 24071117
                                             Andrea G. Tindall
                                             State Bar No. 24079467
                                             WRIGHT & CLOSE, LLP
                                             One Riverway, Suite 2200
                                             Houston, Texas 77056
                                             (713) 572-4321
                                             (713) 572-4320 (fax)
                                             hollenbeck@wrightclose.com
                                             wright@wrightclose.com
                                             taylor@wrightclose.com
                                             tindall@wrightclose.com

                                             George H. Lugrin, IV
                                             State Bar No. 00787930
                                             Reece Rondon
                                             State Bar No. 00794559
                                             Amanda J. Kujda
                                             State Bar No. 24053565
                                             HALL MAINES LUGRIN, PC.
                                             Williams Tower, 64th Floor
                                             2800 Post Oak Blvd.
                                             Houston, Texas 77056

                                         3
                                           (713) 871-9000
                                           (713) 871-8962 (fax)
                                           glugrin@hallmaineslugrin.com
                                           rrondon@hallmaineslugrin.com
                                           akujda@hallmaineslugrin.com

                                           Attorneys for Appellants,
                                           Gemini Insurance Co. and
                                           Berkley Oil & Gas Specialty
                                           Services, LLC


                     CERTIFICATE OF CONFERENCE

      As required by Texas Rule of Appellate Procedure 10.1(a)(5), I personally
conferred via email with Catherine M. Stone, counsel for Appellee, Drilling Risk
Management, Inc., and she indicated her client is not opposed to this motion.

                                           /s/ R. Russell Hollenbeck
                                           R. Russell Hollenbeck




                                       4
                         CERTIFICATE OF SERVICE

       I certify that a true and correct copy of this motion was served on all counsel
of record electronically on August 21, 2015.

    Catherine M. Stone
    LANGLEY & BANACK, INC.
    745 E. Mulberry Avenue, Suite 900
    San Antonio, Texas 78212
    cstone@langleybanack.com

    Steve Skarnulis
    Charles J. Cain
    CAIN & SKARNULIS, LLP
    400 W. 15th Street, Suite 900
    Austin, Texas 78701
    skarnulis@cstrial.com
    ccain@cstrial.com




                                              /s/ R. Russell Hollenbeck
                                              R. Russell Hollenbeck




                                          5